Exhibit 10.1

SIXTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

This Sixth Amendment and Waiver to Amended and Restated Revolving Loan Agreement
(this “Amendment”) is entered into as of December 18, 2007 by and among
Wheeling-Pittsburgh Steel Corporation, a Delaware corporation (“Borrower”),
Wheeling-Pittsburgh Corporation, a Delaware corporation (“Holdings”), General
Electric Capital Corporation, as administrative agent (“Administrative Agent”)
for the Lenders (this and all other capitalized terms not defined herein shall
have the meanings set forth in the “Loan Agreement” as defined below), and the
other Lenders signatory hereto.

RECITALS

WHEREAS, Borrower, Holdings, Administrative Agent, Lenders and certain other
parties thereto have entered into an Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 (as heretofore or hereafter amended,
modified, supplemented or restated, the “Loan Agreement”);

WHEREAS, Borrower desires, and the Lenders and the Administrative Agent are
willing, to amend the Loan Agreement and to waive certain deliveries required
pursuant to the Loan Agreement, upon and subject to the conditions set forth in
this Amendment; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.

(a) Annex A to the Loan Agreement is hereby amended by deleting clause (a) of
the definition of “Commitment Termination Date” therein in its entirety and
substituting therefor the following:

“(a) January 31, 2008,”

(b) Annex A to the Loan Agreement is hereby amended by inserting the following
definitions in alphabetical order therein:

“Sixth Amendment” means that certain Sixth Amendment to Amended and Restated
Revolving Loan Agreement dated as of December 18, 2007 by and among Borrower,
Holdings, Administrative Agent and the Lenders.

“Sixth Amendment Effective Date” has the meaning ascribed to it in the Sixth
Amendment.



--------------------------------------------------------------------------------

(c) Annex G to the Loan Agreement is hereby amended by deleting the proviso
located at the conclusion of clause (a)(ii) therein and substituting therefor
the following:

“; provided further, that solely for purposes of the calculation of the
Borrowing Availability in this clause (ii), for the period beginning on
January 1, 2008 and ending on January 31, 2008, the Maximum Amount shall be
decreased from $260,000,000 to $255,000,000.”

2. Waiver. The Administrative Agent and Lenders hereby waive the requirement
pursuant to clause (c) of Annex E to the Loan Agreement that Holdings deliver to
the Administrative Agent and each Lender the Projections for Fiscal Year 2008
and the parties hereto agree that no Default or Event of Default shall result
from Holdings’ failure to so deliver such Projections. Such waiver is only
applicable and shall only be effective in the specific instance and for the
specific purpose for which made or given.

3. Representations and Warranties of Borrower.

(a) The Recitals in this Amendment are true and correct in all respects.

(b) All representations and warranties of the Credit Parties in the Loan
Agreement and in the other Loan Documents to which it is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(d) Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment and the other documents and
agreements executed and delivered in connection herewith to which it is a party.
This Amendment has been duly executed by Borrower and the other documents and
agreements executed and delivered in connection herewith to which Borrower is a
party have been duly executed and delivered by it.

(e) This Amendment is the legal, valid and binding obligation of Borrower and
the other documents and agreements executed or delivered in connection herewith
to which any of the other Credit Parties is a party are the legal, valid and
binding obligations of the other Credit Parties, in each case enforceable
against each of the other Credit Parties in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally.

(f) The execution, delivery and performance of this Amendment and the other
documents and agreements executed and delivered in connection herewith do not
and will



--------------------------------------------------------------------------------

not (i) violate any law, rule, regulation or court order to which any of the
Credit Parties is subject; (ii) conflict with or result in a breach of the
certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Credit Parties or any
other agreement or instrument to which it is party or by which the properties of
any of the Credit Parties is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Credit Parties, whether now
owned or hereafter acquired, other than Liens in favor of Administrative Agent.

(g) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by each of the Credit Parties, or the
validity or enforceability, of this Amendment or the other documents or
agreements executed or delivered in connection herewith to which any of the
Credit Parties is a party, or the consummation of the transactions contemplated
hereby or thereby, or the continuing operations of any of the Credit Parties
following the consummation of such transactions, except as otherwise expressly
contemplated by this Amendment.

4. Conditions Precedent to Effectiveness. This Amendment shall be effective on
the date (the “Sixth Amendment Effective Date”) when each of the following
conditions shall have been satisfied in the sole discretion of Administrative
Agent:

(i) Each of the Credit Parties and the Lenders shall have delivered to
Administrative Agent executed counterparts of this Amendment;

(ii) Delivery to Administrative Agent, for the benefit of each Lender, a fee in
an amount equal to 0.10% multiplied by each such Lender’s Revolving Loan
Commitment; and

(iii) Delivery to Administrative Agent of such additional agreements, documents
or instruments, if any, as Administrative Agent may reasonably request.

5. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Lenders and
Administrative Agent and shall be binding upon the successors and assigns of
Borrower.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

7. Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE LOAN AGREEMENT, OR, IF NO
JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

9. Release of Claims. Each of Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, each Agent and
the Issuing Bank (including any Person which is resigning or assuming such
respective capacity) and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Borrower and each other Credit Party each hereby acknowledges that
the agreements in this Section 9 are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Matters. Borrower and each other Credit Party each hereby represents and
warrants to each Lender, each Agent and the L/C Issuer (including any Person
which is resigning or assuming such respective capacity) that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower or any other Credit Party in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.

EACH OF BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY
AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS AMENDMENT. EACH OF BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE
HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE
APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH OF BORROWER
AND EACH OTHER CREDIT PARTY WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT
MIGHT OTHERWISE HAVE UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH
MIGHT LIMIT OR RESTRICT THE EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR
RELEASES HEREUNDER.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as Administrative Agent
By:  

/s/ Matthew N. McAlpine

Name:   Matthew N. McAlpine Title:   Duly Authorized Signatory
WHEELING-PITTSBURGH CORPORATION By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer
WHEELING-PITTSBURGH STEEL CORPORATION, as Borrower By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender By:  

/s/ Eustachio Bruno

Name:   Eustachio Bruno Title:   Vice President BANK OF AMERICA, N.A., as a
Lender By:  

/s/ Edmundo Kahn

Name:   Edmundo Kahn Title:   Vice-President WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Marc Breier

Name:   Marc Breier Title:   Director JPMORGAN CHASE BANK, NA, as a Lender By:  

/s/ Michael F. McCullough

Name:   Michael F. McCullough Title:   Senior Vice President

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

Acknowledgement of Sixth Amendment

Each of the undersigned (i) acknowledges receipt of a copy of the Sixth
Amendment to Amended and Restated Revolving Loan Agreement dated as of December
    , 2007 (the “Amendment”; capitalized terms used herein shall, unless
otherwise defined herein, have the meanings provided in the Amendment), by and
among Borrower, the Lenders party thereto and the Administrative Agent,
(ii) consents to such Amendment and each of the transactions referenced in the
Amendment and (iii) hereby acknowledges and agrees, in its respective capacities
as debtor, obligor, grantor, mortgagor, pledgor, guarantor, surety, indemnitor,
assignor and each other similar capacity, if any, in which any such entity or
person has previously granted Liens on all or any part of its real, personal or
intellectual property pursuant to the Loan Agreement or any other Loan Document
or has guaranteed the repayment of the liabilities pursuant to any of the
foregoing agreements, that all of such Liens and repayment obligations remain
and shall continue in full force and effect and each of which is hereby
ratified, confirmed and reaffirmed in all respects.



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION, as a Credit Party By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Tresurer WP STEEL
VENTURE CORPORATION, as a Credit Party By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   Vice President and Treasurer